An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA13-1166
                         NORTH CAROLINA COURT OF APPEALS

                             Filed: 18 February 2014


STATE OF NORTH CAROLINA

       v.                                     Cumberland County
                                              No. 11 CRS 61036
EDDIE MCLEAN



       Appeal by Defendant from judgment entered 25 June 2013 by

Judge James F. Ammons, Jr., in Cumberland County Superior Court.

Heard in the Court of Appeals 27 January 2014.


       Attorney General Roy Cooper, by Assistant Attorney General
       Sherri Horner Lawrence, for the State.

       Peter Wood for Defendant.


       DILLON, Judge.


       On appeal from his district court conviction, Eddie McLean

(“Defendant”) pled guilty            in superior court        to assault on a

female and stipulated to nineteen prior convictions resulting in

a prior conviction level III.              The Honorable James F. Ammons,

Jr.,   suspended     a    sentence    of   150    days   in   the    Misdemeanant

Confinement      Program     and     placed      Defendant     on    unsupervised

probation for 60 months.             The judgment includes the requisite
                                        -2-
finding by Judge Ammons that it was necessary to impose a period

of   probation       longer    than     the    18-month     presumptive        term

prescribed     by    N.C.     Gen.    Stat.   §      15A-1343.2(d)(1)      (2011).

Defendant filed notice of appeal.

     Counsel     appointed      to    represent      Defendant   is   unable    to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct

its own review of the record for possible prejudicial error.                    He

shows to the satisfaction of this Court that he has complied

with the requirements of Anders v. California, 386 U.S. 738, 18

L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331

S.E.2d 665 (1985), by advising Defendant of his right to file

written arguments with this Court and providing him with the

documents necessary for him to do so.

     Defendant has not filed any written arguments on his own

behalf with this Court, and a reasonable time for him to do so

has expired.        In accordance with Anders, we have fully examined

the record to determine whether any issues of arguable merit

appear therefrom.           We have been unable to find any possible

prejudicial    error     and    conclude      that    the   appeal    is   wholly

frivolous.

     AFFIRMED.
                          -3-
Chief Judge MARTIN and Judge HUNTER, JR., concur.

Report per Rule 30(e).